On Petition for a Rehearing.
Elliott, J.
The appellant contends in his petition for a rehearing that the record presents the question of the misconduct of counsel in argument in two ways, upon affidavit .and by recitals in the bill of exceptions, and that we were in error in holding that it was sought to be presented only on .affidavit. It certainly was attempted to be presented by af*248fidavit, and it is doubtful whether all that is recited in the record does not refer to the statements of the affiants; but,, however this may be, the statements of counsel in argument,, even if improper, were not of such a material character as to warrant a reversal. It is only where the improper statements-of counsel are of such a material character as that it appears-probable, that they ivere instrumental in obtaining a wrong-verdict, that a reversal will be adjudged. Boyle v. State, 105 Ind. 469; Shular v. State, 105 Ind. 289, and authorities cited.
Petition overruled.
Filed June 26, 1886.